Title: From Thomas Jefferson to John B. Magruder, 23 September 1804
From: Jefferson, Thomas
To: Magruder, John B.


               
                  
                     Sir
                  
                  Monticello Sep. 23. 04.
               
               It is with extreme regret I am obliged to say that the account lately sent me from your saw mill for plank so far transcends in it’s prices all the bounds of moderation that I can not by paying it set such a precedent for myself or for others. I think I may say with truth that such prices were never paid, not only in Virginia, or in any part of the US. but not even in Europe. under these circumstances, wishing to give as little trouble as possible, I propose to you to refer it to arbitrators, whom you may name yourself, only letting them be men of regard for their characters & acquainted with prices. mr Lilly is authorised to agree on this matter with you, and I would that he & John Perry should attend the arbitrators. they know nearly all the plank I have ever bought for my house, & the prices of it; that I never have given more than £6. the thousand for the finest flooring plank of the greatest lengths, nor more than from £3. to £4. the M for all other, adding only to these prices the cost of the timber. I hope you will consider this proposition as fair & acceptable and agree to it accordingly. Accept my best wishes
               
                  
                     Th: Jefferson
                  
               
            